Citation Nr: 0510376	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  01-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had service from June 1942 to December 1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this case for procedural considerations in 
September 2003, and that the action requested in its remand 
has been accomplished to the extent possible.  The case is 
now ready for further appellate review.

The Board further notes that while a timely notice of 
disagreement was filed with respect to the March 2004 rating 
action's denial of entitlement to accrued benefits for 
special monthly compensation based on the need for regular 
aid and attendance of another person, and a statement of the 
case issued in March 2005, the file does not reflect the 
filing of a substantive appeal.  Therefore, the Board finds 
that this issue is not a subject for current appellate 
review.  


FINDINGS OF FACT

1.  An April 1996 Board decision granted a total disability 
rating based on individual unemployability, and a June 1996 
rating decision assigned an effective date of May 4, 1993.  
At this time and until the veteran's death in April 2000, the 
veteran was service connected for venous incompetence of the 
left leg, rated as 50 percent disabling, residuals of shell 
fragment wound of the right leg, evaluated as 30 percent 
disabling, tinnitus, rated as 10 percent disabling, and left 
otitis media and hearing loss, each of which was evaluated as 
0 percent disabling.

2.  The death certificate reflects that the immediate cause 
of death was sepsis with other significant contributing 
conditions listed as congestive heart failure (CHF) and 
kidney failure.  An April 2000 autopsy report reflects that 
the cause of death was acute bronchopneumonia with evidence 
of pulmonary aspiration in the right lower lobe.

3.  The medical evidence establishes that the 
bronchopneumonia, sepsis, CHF, and kidney failure which 
caused or contributed to the veteran's death were not 
incurred in service, and establishes that service-connected 
disability, or treatment thereof, did not cause, contribute 
to, or accelerate his death.

4.  From April 10, 1990 to May 4, 1993, the record does not 
reflect correspondence or other documents from the veteran 
that can be interpreted as seeking a 100 percent rating based 
on his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The death of the veteran was not caused by a disability 
incurred in or aggravated by service, nor did a service-
connected disability cause or contribute materially or 
substantially to the veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).

2.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) have not been 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the appellant has been 
notified on numerous occasions of the need to submit evidence 
linking the veteran's death to service-connected disability 
or demonstrating that the veteran was entitled to a 100 
percent rating for a ten year period prior to his death.  

First, following the filing of appellant's claim, appellant 
was advised in the October 2000 rating decision and December 
2000 statement of the case that evidence received in 
connection with the claim for service connection for cause of 
death failed to establish any relationship between the 
veteran's death and service or his service-connected 
disabilities.  She was also advised that as the veteran had 
not been in receipt of a total disability rating for 10 years 
prior to his death, appellant was also not eligible for 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002).  

Moreover, at appellant's videoconference hearing in September 
2002, appellant and her representative were reminded of the 
evidence necessary to establish service connection for cause 
of death, and that while the appellant's son noted that one 
of the veteran's physicians had indicated that the veteran's 
service-connected disabilities had so weakened the veteran 
that they thereby contributed to his death, there was no such 
opinion in the record.  The representative was also 
questioned as to whether it was his contention that the 
veteran should have been rated as 100 percent disabled 
earlier than May 4, 1993 (transcript (T.) at p. 7).  

In addition, after appellant was furnished April 2003 
opinions that found no relationship between the veteran's 
death and service or service-connected disability, the 
appellant's representative notified the Board in June 2003 
that he had no information to submit and requesting that the 
Board proceed with appellant's appeal.  The Board also notes 
that while the claims file does not reflect that the H. 
Hospital records from the veteran's partial day admission in 
April 2000 were ever obtained (an authorization was provided 
but apparently was not used), the Board finds that a detailed 
account of what happened at the hospital during this 
admission is reported in the autopsy report, and there is no 
indication in the record that any additional record from H. 
Hospital would be anything more than duplicative of what is 
contained in the autopsy report.  Thus, the Board does not 
find that further efforts should be made to confirm the 
existence of additional treatment records at H. Hospital.

Thereafter, pursuant to the Board's September 2003 remand, a 
February 2004 VCAA notice letter advised the appellant of the 
evidence necessary to substantiate her claims, and notified 
appellant of the additional evidence that she could provide 
and further efforts that would be taken by the Department of 
Veterans Affairs (VA) on her behalf.  Quartuccio v. 
Prinicipi, 16 Vet. App. 183 (2002).  

The March 2004 supplemental statement of the case continued 
to deny the appellant's claims on the basis that the evidence 
was against a finding of any relationship between the cause 
of death and service or service-connected disability, or that 
appellant was eligible for benefits under 38 U.S.C.A. § 1318 
(West 2002).  

Although the February 2004 VCAA notice letter clearly came 
after the October 2000 rating decision that originally denied 
the appellant's claims, and did not specifically request that 
the appellant provide any evidence in the appellant's 
possession that pertained to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board further notes that appellant has been provided with 
the applicable law and regulations.  In addition, neither 
appellant nor her representative has indicated any intention 
to provide any additional medical opinion or other evidence 
to support any of the appellant's claims on appeal.  The 
Board further notes that since the adjudication of the claim 
for benefits under 38 U.S.C.A. § 1318 (West 2002) is 
predicated on facts that are not in dispute, there is no 
reasonable expectation that development would help to further 
substantiate this claim.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Appellant in essence asserts that the veteran's service-
connected disabilities so weakened the veteran that they 
thereby made him more susceptible to the conditions that 
caused his death.

Determinations as to whether service connection may be 
granted for a disorder which caused or contributed to the 
cause of the veteran's death are based on the same statutory 
and regulatory provision governing determinations of service 
connection generally.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  Service connection may be 
granted for any disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

None of the veteran's service medical records discloses any 
reference to bronchopneumonia, sepsis, CHF, or a kidney 
failure.  They do reflect that the veteran was hospitalized 
at service medical facilities from March 1945 to December 
1945 after a motor vehicle in which he was riding hit a land 
mine.  The veteran was treated for multiple abrasions, a 
fracture of the right tibia and fibula, a fracture of the 
left pubic ramus and ilium wing, and left-sided otitis media 
secondary to a rupture of the tympanic membrane due to 
acoustic trauma.  Evaluation of the veteran's heart and lungs 
in May 1945 revealed negative findings.

Following discharge from the service, the veteran received 
periodic private and VA outpatient treatment in addition to 
periodic VA examination.  In January 1946, the veteran was 
assigned a 50 percent rating for bilateral lower extremity 
residuals of shrapnel wounds and a 10 percent rating for 
left-sided otitis media.  In January 1947, a 40 percent 
rating was assigned for left lower extremity residuals of 
shrapnel wounds and a 30 percent rating was assigned for his 
right lower extremity residuals.  A noncompensable rating was 
assigned for his left-sided otitis media.  He was 
hospitalized in August 1953 for treatment of his left lower 
extremity.

In July 1983, service connection for tinnitus and hearing 
loss was established and the veteran was assigned 10 percent 
and noncompensable ratings, respectively, from April 1983.  

In February 1985, the Board denied a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability.

In June 1989, the veteran filed a claim for increased rating 
solely with respect to his service-connected hearing loss.  
This claim was subsequently withdrawn by the veteran sometime 
in July 1989.

An August 1991 private medical report reflects an impression 
of severe venous reflux in the deep and superficial veins of 
the left leg and normal right leg, and in September 1991, the 
veteran was granted an increased rating of 50 percent for his 
left lower extremity shrapnel wound residuals, effective from 
the date of his August 5, 1991 claim for an increased rating 
for his left leg disability.  He thereafter continued to 
receive periodic private outpatient treatment.  

A private medical report from Dr. L., dated in September 
1992, reflects that the veteran had suffered with left lower 
extremity varicose veins and chronic venous stasis for many 
years, and that he was currently suffering from a mild 
episode of cellulitis involving his chronic venous disease.  

A February 1993 private medical report from M. G., M.D. 
reflects that the veteran was suffering from chronic venous 
disease of the lower left leg with large varicosities and 
peripheral vascular disease.  

In February 1993, the veteran sought an increased rating for 
his service-connected left leg, maintaining that that his 
condition had worsened and that his compensation should be 
increased.  

A special VA peripheral vascular examination was conducted in 
March 1993, at which time there were diagnoses of pustular 
lytic syndrome of the left leg with previous vein stripping 
in the greater and lesser saphenous system with marked stasis 
dermatitis, recurrent ulceration and marked edema, and 
hypertensive cardiovascular disease.  In March 1993, the 
regional office (RO) denied the veteran's claim for an 
increased rating for his service-connected left lower 
extremity, finding that he was already receiving the maximum 
rating available for this disability.

In May 1993, the veteran filed a claim for a total disability 
rating based on individual unemployability due to service-
connected disability.  On his original claim form, the 
veteran indicated that he last worked full time in April 1986 
and that he first became too disabled to work in October 
1991.

A private medical report from Dr. L. from early August 1993 
reflects that he first evaluated the veteran for lower 
extremity varicose veins in September 1992.  Dr. L. noted 
that the veteran had a long history of varicose veins.  He 
also indicated that he had prescribed compression stockings 
in early November 1992.  The veteran related that he had a 
significant amount of discomfort involving the lower 
extremities, particularly when ambulating or on his feet for 
extended periods of time.  

In August 1993, a private physician, M. G., M.D., reported 
that he had been treating the veteran since August 1989, and 
that the veteran had severe venous stasis disease of the 
lower legs which had caused multiple calf ulcerations with 
multiple episodes of cellulitis.  There was severe deep 
venous incompetence and osteoarthritis.  The veteran was also 
noted to have peripheral vascular disease, hypertension, and 
peripheral neuropathy.  The physician indicated that the 
veteran was totally disabled, and therefore, unable to pursue 
any gainful employment because of his medical conditions.

In March 1994, the veteran testified before the Board during 
a hearing that was held at the RO.  At this time, the veteran 
related that he was no longer able to work because of his 
service-connected disabilities (T. at p. 2).  He indicated 
that he retired as a millwright in 1984 because he was no 
longer able to walk or stand for long periods (T. at pp. 2-
3).  He stated that he was required to sit at home and 
elevate his left lower extremity for 4 to 6 hours per day to 
alleviate swelling and the attendant pain (T. at p. 3).  As 
to the symptoms of his lower extremities, he related that he 
had pain, swelling, weakness, and stiffness of the lower 
extremities, especially about the knees and ankles (T. at pp. 
4-9).  As to education, he stated that he completed the ninth 
grade and had no other vocational training (T. at p. 15).

An April 1996 Board decision granted a total disability 
rating based on individual unemployability, and a June 1996 
rating decision assigned an effective date of May 4, 1993.  
At this time and until the veteran's death in April 2000, the 
veteran was service connected for venous incompetence of the 
left leg, rated as 50 percent disabling, residuals of shell 
fragment wound of the right leg, rated as 30 percent 
disabling, tinnitus, rated as 10 percent disabling, and left 
otitis media and hearing loss, each of which was rated as 0 
percent disabling.

A November 1996 private hospital discharge summary reflects 
that the veteran was status post coronary artery bypass graft 
times three as of November 19, 1996, and that he was 
transferred to this facility for further cardiac 
rehabilitation.

Private medical records for the period of April 1997 to 
August 1998 reflect that the veteran was treated for various 
medical problems that included history of coronary artery 
disease and bypass surgery, atrial fibrillation, status post 
trauma to the left lower extremity with chronic venous 
insufficiency, left lower extremity deep vein thrombosis, 
chronic obstructive pulmonary disease (COPD), and diffuse 
sensory motor polyneuropathy of unknown etiology.

A December 1998 medical statement from Dr. W. reflects that 
one of the veteran's problems was peripheral neuropathy, 
which the examiner believed to be service connected.

A medical statement from May 1999 reflects that the veteran 
was suffering from peripheral neuropathy, leg swelling, leg 
injury, and deep vein thrombosis (DVT).

A September 1999 medical statement indicates diagnoses that 
included cerebrovascular accident (CVA)-confusion, 
neuropathy-peripheral vascular disease (PVD), and inability 
to walk.  

A VA medical certificate from November 1999 indicates that 
the veteran's problems included increasing confusion, 
dyspnea, and swelling.  Diagnoses included diabetes mellitus, 
CHF, atherosclerotic heart disease, neuropathy, and 
confusion.  

An April 2000 memorandum from the State of Alabama Department 
of Veterans Affairs reflects that the veteran had been a 
resident of the F. E. F. State Veterans Home since March 
2000.

The death certificate reflects that the immediate cause of 
death was sepsis with other significant contributing 
conditions listed as CHF and kidney failure.  

An April 2000 H. Hospital autopsy report reflects that the 
cause of death was acute bronchopneumonia with evidence of 
pulmonary aspiration in the right lower lobe.  It was noted 
that an unorganized thrombus was expressed from the right 
iliac vein with compression of the right lower extremity, 
however, a Greenfield filter was in place in the inferior 
vena cava, and no pulmonary embolism was identified.  The 
report further indicates that the veteran was initially 
evaluated at the emergency room of H. Hospital that same date 
with decreased mental status and fever.  On initial 
evaluation he was dehydrated and had a temperature of 102.5.  
The veteran was given intravenous fluids and antibiotics and 
admitted, but died 5 to 10 minutes after being transferred 
out of the emergency room.

At the appellant's hearing before the Board in September 
2002, appellant and her son testified as to their belief that 
the veteran's service-connected disabilities so weakened the 
veteran that they thereby contributed to his death (T. at pp. 
9-10).  Appellant's son believed that one of the veteran's 
physicians at the K. Clinic had supported such an opinion but 
he could not identify the physician by name (T. at pp. 9-10).  

The Board obtained a relevant independent medical opinion 
from Dr. A. in April 2003.  Following his review of the 
record in this matter, Dr. A. opined that the degree of 
medical probability that a service-connected disability 
caused the veteran's death was zero.  He noted that the 
veteran was service connected for venous incompetence of the 
left leg, residuals of shell fragments of the right leg, left 
otitis media, hearing loss, and tinnitus, and the veteran 
died from pneumonia, which led to sepsis, cardiovascular 
collapse and death.  Dr. A. further commented that the 
veteran's demise was accelerated by his age and numerous co-
morbidities, but not by any of his service-connected 
conditions.  Dr. A. found it interesting that the veteran had 
a leg DVT at autopsy, but this did not cause his death in the 
absence of a pulmonary embolus.  Dr. A. also opined that the 
degree of medical probability that a service-connected 
disability contributed to substantially and materially cause 
death was also zero.  Again, Dr. A. noted that while it was 
clear from the record that the veteran's service-connected 
disability was painful and disabling during his lifetime, it 
did not contribute to his death.  Dr. A. reiterated that the 
veteran died of pneumonia, a common cause of death in someone 
in his age group and with his other medical problems.





II.  Analysis

The record indicates that the veteran was 79 years old when 
he died in April 2000, and that the cause of death was 
pneumonia and sepsis with other significant contributing 
conditions listed on the death certificate as CHF and kidney 
failure.  There is no medical evidence indicating that these 
conditions manifested during active service, or that they 
were causally related to any service-connected disability.  
In fact, an independent medical examiner has concluded that 
the degree of medical probability that a service-connected 
disability caused the veteran's death is zero, and that the 
degree of medical probability that a service-connected 
disability contributed to substantially and materially cause 
death is also zero.  The Board must point out that the 
clinical evidence of record overwhelmingly indicates that the 
conditions that caused the veteran's death arose many years 
after service, and while there was a diagnosis of CHF prior 
to the veteran's death, it was never related to any service-
connected disability or to service.  There is no medical 
evidence or record that suggests, much less indicates, that 
any coronary, respiratory, or kidney disorder had been 
present in service or was caused by service-connected 
disability.  In this regard, the Board finds that appellant 
has been adequately advised of the need of such evidence, and 
has not been able to provide a medical opinion in support of 
such a relationship.

In the instant case, the only evidence in support of the 
appellant's assertion that service-connected disability 
contributed materially and substantially to cause the 
veteran's death consists of the statements and testimony of 
appellant and her son.  There is nothing in the record to 
show that the appellant and her son are other than lay 
parties without any medical expertise.  The United States 
Court of Appeal for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that a layperson can 
provide probative eyewitness evidence of visible symptoms, 
however a layperson cannot provide probative evidence as to 
matters which require specialized medical knowledge acquired 
through experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, their evidentiary 
assertions concerning medical causation lack any probative 
value.  

In summary, the Board finds that the more probative and 
persuasive evidence of record establishes that the veteran's 
pneumonia, sepsis, CHF, and kidney disorder had their onset 
many years after service.  No physician or other medical care 
provider has indicated on the record that such conditions 
were present during service or were related to service-
connected disability, the only examiner that has offered an 
opinion in this regard does not find any such relationship, 
and the lay assertions to the effect that they are related to 
service-connected disability are neither competent nor 
probative of the critical issue as to entitlement to service 
connection for cause of death.  In view of the lack of 
evidence or relevant symptoms until many years after service, 
the lack of any competent medical evidence to support the 
claim, and the opinion evidence against the claim, the Board 
has no alternative but to conclude that a preponderance of 
the evidence is against the claim.  Nothing in this 
determination is in any way intended to cast any doubt upon 
the good faith of the appellant's belief that her claim is 
valid.  The facts and the law, however, do not provide a 
basis for the Board to take favorable action on the record in 
this case.

As for the claim for benefits under 38 C.F.R. § 1318 (West 
2002), the Board initially notes that the surviving spouse of 
a deceased veteran is eligible for dependency and indemnity 
(DIC) benefits "as if" the veteran's death were service 
connected, if the veteran was, at the time of death, "in 
receipt of or entitled to receive" compensation for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b)(1) (West 
2002); 38 C.F.R. § 3.22 (2004).  Here, it is undisputed that 
the veteran was not rated totally disabling for a period of 
10 or more years immediately preceding death.

However, the Board further observes that the case law 
interpreting the phrase "or entitled to receive" in 
38 U.S.C.A. § 1318, and in 38 U.S.C.A. § 1311, a similar 
provision, has shifted more than once, during the pendency of 
this appeal.  The appellant's representative was questioned 
at appellant's Board hearing as to whether he was asserting 
eligibility for DIC under 38 U.S.C.A. § 1318 on the basis 
that the veteran "should have" been entitled to a total 
disability rating prior to the effective date of May 4, 1993, 
and the representative essentially responded in the 
affirmative.

The Board notes that, although the Court in Wingo v. West, 11 
Vet. App. 307 (1998) determined that such "hypothetical 
entitlement" could only be pursued by a survivor under 
section 1318 if there was no determination on the issue 
during the veteran's lifetime, the United States Court of 
Appeals for the Federal Circuit determined in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001), that VA's 
regulations governing the same language in section 1318 and 
section 1311 were inconsistent, allowing survivors to claim 
hypothetical entitlement under section 1311 without regard to 
determinations made in the veteran's lifetime.  The Federal 
Circuit ordered VA to revise its regulations so that 
survivors' rights were consistent under both statutes.  
Revised regulations have been published.  67 Fed. Reg. 16309, 
16317 (April 5, 2002).  Even more recent authority also 
supports the new regulations' bar of "hypothetical 
entitlement" claims.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003).  However, the Board finds that, for 
purposes of this case, the determination of the veteran's 
entitlement to a total rating for purposes of DIC is not 
governed by the determination during his lifetime.  

With reference to DIC benefits under section 1318, the Court 
explained in Marso v. West, 13 Vet. App. 260 (1999), that a 
survivor of a deceased veteran may establish eligibility for 
DIC under section 1318(b)(1) if the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time, or, if the veteran would have been in receipt 
of a 100 percent disability rating for such time but for 
clear and unmistakable error (CUE) in a final RO or Board 
decision

With regard to the first theory of entitlement, based on 
actual receipt of an assigned 100 percent rating, it is noted 
that in this case, the veteran was not in receipt of a total 
rating for 10 years prior to his death.  As was noted above, 
a 100 percent rating was assigned effective in May 1993, a 
little less than seven years prior to the veteran's death, 
and thus, the appellant is not entitled to DIC benefits on 
this basis.

In addition, with regard to the theory of "hypothetical 
entitlement" to DIC benefits, the evidence of record from 
April 10, 1990 to the May 4, 1993 effective date for the 
veteran's total rating does not reflect any claim that could 
be interpreted as a claim for either a total schedular rating 
for any service-connected disability or a total rating based 
on individual unemployability due to service-connected 
disability.  In fact, in his claim of May 4, 1993, the 
veteran specifically indicated that he became too disabled to 
work in October 1991, and this would still have been less 
than 10 years prior to his death.  Moreover, the Board's 
review of treatment records for the period between April 1990 
and May 1993 does not reflect that the veteran's service-
connected disabilities were of sufficient severity throughout 
this period to have justified a 100 percent rating even if he 
had pursued such a claim.  Thus, although the precise scope 
of "hypothetical entitlement" remains undefined, the Board 
finds that it is not available where there is no claim that 
can form the predicate for such entitlement, the treatment 
records do not support a 100 percent rating, and the veteran 
himself did not believe he was entitled to a total disability 
rating until August 1991.  Accordingly, it is concluded that 
the veteran would not have been "otherwise entitled" to 
receive total disability compensation for more than 10 years 
immediately before his death, and that "hypothetical 
entitlement" to 38 U.S.C.A. § 1318 (West 2002) benefits is 
also not warranted.

Therefore, appellant's claim for benefits under 38 U.S.C.A. 
§ 1318 (West 2002) must also be denied.


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to benefits pursuant to 38 U.S.C.A. § 1318 (West 
2002) is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


